Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, and 3-9 have been amended. Claims 1-9 are in pending status.
Response to Arguments
3.	The title objection has been withdrawn in light of the amended title filed on 12/8/20.
4.	112(b) rejection for claim 4-7, and 101 non-statutory rejection for claim 9 have been withdrawn in light of the claim amendment filed on 12/8/20.
5.	Applicant's arguments, see pages. 8-9, filed on 12/8/2020, with respect to claim 1, and 8-9 in view of Muro and Franke have been fully considered and are persuasive. Due to amendment to the claim, upon further consideration new art Oda (US PG Pub: 2016/0330086) is combined with the primary art Muro.
Allowable Subject Matter
Claim 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when it overcome the 112(b) rejection as mentioned above. 
6.	Regarding claim 4:  None of the prior art on record taken either alone or in obvious combination disclose the “wherein the processor changes from the first condition to a second condition under which a volume of data smaller than a data volume under the first condition is to be transmitted in response to a second command issued based on a first command in a different collection device connected to the management server”.
7.	Claims 5-7 are dependent on claim 4 and recites the same allowable limitation.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muro (JP2009169888A) in view of Oda (US PG Pub: 2016/0330086).
9.	Regarding claim 1, Muro teaches a collection device comprising: a memory; and a processor (e.g., The base station GW1 is composed of a computer having a CPU and a memory (not shown), and relays communication between the sensor node SS1 and the upper application server AP1) (Para. [0039]), wherein the processor is configured to:
acquire state data about a machine in a predetermined cycle (e.g., A measurement data communication method of collecting measurement data of a node by a server, the sensor node storing the sampled measurement data in a storage unit of the sensor node, and the sensor node
acquiring within a predetermined cycle. The generated statistical information of the measured data is generated as metadata, and is generated every time the predetermined period elapses) (Para. [0015]);
	transmit partial data belonging to the state data and matching a first condition set in advance to a management server (e.g., It is stored in the storage unit of the node, and when the server needs the measurement data of the sensor node, the server requests the required measurement data, and the sensor node transmits the requested measurement data. As a result, the sensor node transmits the required amount of the measured data with a large amount of data when needed, and the others by transmitting the metadata indicating the outline of the measured 
store, in the memory, a portion of the state data that has not been transmitted to the management server (e.g., The present invention does not wirelessly transfer the measurement data acquired by the sensor node each time, but generates statistical information of the measurement data within a predetermined cycle as metadata and transmits only this metadata, and the measurement data is the sensor data. It is stored in the storage unit of the node, and when the server needs the measurement data of the sensor node, the server requests the required measurement data, and the sensor node transmits the requested measurement data. As a result, the sensor node transmits the required amount of the measured data with a large amount of data when needed, and the others by transmitting the metadata indicating the outline of the measured data at every predetermined cycle. It is possible to secure the communication band of the wireless network while enabling the monitoring of the monitoring target) (Para. [0018]).
	Muro does not specifically teach and transmit, in response to a first command including designated time in the past, the portion of the state data from the designated time onward stored in the memory to the management server.  
	Oda teaches and transmit, in response to a first command including designated time in the past, the portion of the state data from the designated time onward stored in the memory to the management server (e.g., The alert information acquisition part 111 receives the alert information transmitted from the alert transfer part 101 of the real-time processing server 100, and notifies the index calculation part 112 of the received alert information.  Upon receipt of the alert information from the alert information acquisition part 111, the index calculation part 112 executes an index calculation process shown in FIG. 9 and stores a list of calculated indexes, In a process relating to a time range over which data on a network packet is acquired, the time-range change part 113 sets or changes, where necessary, times t1 to t3 input by an external application or a user via a time-range input screen of the data collection server 200. Further, the time-range change part 113 instructs the index calculation part 112 to calculate an index after changing the times t1 to t3. The time-range notification part 114 notifies another base 10 or the network monitoring center 20 of a set value of the present times t0 to t3. The communication I/F 115, the CPU 116, the main storage apparatus 117, and the external storage apparatus I/F 118 are the same in function and configuration as the above-described communication I/F 105, CPU 104, main storage apparatus 106, and external storage apparatus I/F 107, and thus, the description thereof will be omitted. The data transfer server 120 has a data-request reception part 121, a data collection part 122, a data transfer part 123, a CPU 124, a communication I/F 125, a main storage apparatus 126, and an external storage apparatus I/F 127. The data-request reception part 121 receives a data collection request from the network monitoring center 20, and transmits a request content in the data collection request to the data collection part 122. The data collection part 122 acquires, from the data store 130, packet data that should be transmitted to the network monitoring center 20 (collection target data) on the basis of the request content of the data collection request received from the data-request reception part 121, and transmits the packet data to the data transfer part 123. The data transfer part 123 transmits the packet data collected by the data collection part 122 to the network monitoring center 20) (alert for data request is a command and time range set is the designated time in the past for selected portion of the data) (Para. [0075]-[0083]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the

10.	Regarding claim 2, the combination of Muro and Oda teaches the collection device according to claim 1, wherein Muro further teaches the first condition is fulfilled by selecting the state data at a transmission frequency with a cycle longer than the predetermined cycle (e.g., The request from the upper application server AP1 is information (command) for requesting some processing to the sensor nodes SS1 to SSx. For example, the task manager 124 can change the transmission cycle or sampling frequency of the metadata of the sensor nodes SS1 to SSx according to the request issued from the upper application server AP1) (Para. [0047]).  
11.	Regarding claim 3, the combination of Muro and Oda teaches the collection device according to claim 1, wherein Muro further teaches the first condition is fulfilled by selecting a type of the state data (e.g., FIG. 5 shows a data format of a packet transmitted / received between the sensor node SS1 and the upper application server AP1. The packet indicates a node ID 1301 that stores an identifier (for example, a MAC address) of a destination device and an identifier (for example, a MAC address) of a transmission source device, a sequence number 1302 set by each device, and a packet type. It is composed of a message type 1303, a message ID 1304 indicating the type of data, and a parameter 1305 for storing data and the like) (Para. [0063]).
12.	Regarding claim 8, Claim 8 recites a method that implement on device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 8. Designate
	Regarding claim 9, Claim 9 recites a non-transitory computer-readable medium that implement on device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT E FENNEMA can be reached on (571)272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2118